Citation Nr: 1724182	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-18 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee arthritis.

2. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis, status post meniscectomy.

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in Winston-Salem, North Carolina, in November 2016.  A transcript of those proceedings is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to an initial compensable rating for bilateral hearing loss, entitlement to a rating in excess of 10 percent for a left knee disability from March 24, 2016, and entitlement to a rating in excess of 10 percent for a right knee disability from February 18, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. Prior to February 18, 2014, the Veteran's right knee disability was manifested by subjective complaints of pain.  Objectively, the Veteran's right knee disability was manifested by range of motion from 0 to 120 degrees in right leg flexion.

2. Prior to March 24, 2015, the Veteran's left knee disability was manifested by subjective complaints of pain.  Objectively, the Veteran's left knee disability was manifested by range of motion from 0 to 115 degrees in left leg flexion.

3. On February 18, 2014, the Veteran underwent total knee replacement surgery for his right knee.

4. On March 24, 2015, the Veteran underwent total knee replacement surgery for his left knee. 


CONCLUSIONS OF LAW

1. Prior to February 18, 2014, the criteria for a rating in excess of 10 percent for a right knee disability are not met.

2. Prior to March 24, 2015, the criteria for a rating in excess of 10 percent for a left knee disability are not met.

3. From February 18, 2014 to February 17, 2015, the criteria for a rating of 100 percent for a right knee disability are met.

4. From March 24, 2015 to March 23, 2016, the criteria for a rating of 100 percent for a left knee disability are met.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated April 2011, August 2011, and November 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sander, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran was also provided a VA examination in September 2011 (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's right and left knee disabilities are currently rated under Diagnostic Code 5260, for limitation of flexion of the knee.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees and a 20 percent evaluation when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Right knee disability prior to February 18, 2014

VA treatment record show longstanding complaints of right knee pain, dating to an in-service injury in 1965.  The Veteran subsequently underwent a meniscectomy on the right knee, and he carries a diagnosis of right knee osteoarthritis status post meniscectomy.  

At a September 2011 VA examination, range of motion testing of the Veteran's right knee revealed flexion to 120 degrees with pain at 110 degrees, and extension to 0 degrees.  Repetitive range of motion testing was possible with no additional limitation of range of motion.  The Veteran complained of difficulty walking due to pain, but his gait was noted to be normal.  He used no assistive device, and was able to perform tandem gait normally.  The Veteran's right knee evinced some tenderness to palpation, but there was no edema, no instability, no abnormal movement, no joint effusion, no weakness, no deformity, no guarding, no malalignment, and no joint subluxation.  Nor was there evidence of ankylosis of the knee joint.  

The examiner indicated the function of the Veteran's right knee was not additionally limited by pain, weakness, lack of endurance or incoordination following repetitive use.  The examiner concluded the occupational impact of the Veteran's right knee disability was "mild to moderate," and that its effect on his daily activity was likewise "mild to moderate."

The record does not evince significant treatment received for the Veteran's right knee condition during the appeal period until February 2014, at which time he received a total right knee arthroplasty, discussed below.  The limitation of motion demonstrated at the September 2011 VA examination does not warrant a compensable rating.  The evidence did, however, reflect painful motion of the right knee joint, which, pursuant to the provisions of 38 C.F.R. § 4.59, warrants at least a minimum compensable rating.  See Deluca, 8 Vet. App. 202.  This minimum rating has been assigned; the evidence does not suggest a higher rating for this period is warranted.  As noted above, the Veteran's gait was normal, he was able to perform tandem gait normally, and there was no evidence of swelling or edema, no joint effusion, no weakness, no loss of range of motion after repeated efforts, and no visible pain behavior such as guarding.  

The Veteran's right knee disability is rated under Diagnostic Code 5260 for this period, for limitation of flexion.  Application of another code for this period is unwarranted.  There is no evidence of joint "locking," or of effusion, no evidence of limitation of knee extension, and no evidence of nonunion or malunion of the tibia and fibula.  Hence, no other Diagnostic Code is applicable for this period.  

The Board has considered the statements of the Veteran as to the severity of his right knee disability during the period of this appeal.  He is competent to report his observable symptoms.  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report symptoms including pain and functional limitation, the training and experience of medical personnel makes the medical findings found in the September 2011 examination report more probative as to the extent of the disability. 

In sum, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted for the period prior to February 18, 2014.

Right knee disability from February 18, 2014 through February 17, 2015

On February 18, 2014, the Veteran underwent a total right knee arthroplasty at OrthoWilmington, a private facility.  Treatment notes show the surgeon considered the procedure successful in its immediate wake.  

As discussed above, a knee replacement is evaluated under Diagnostic Code 5055, which mandates a temporary 100 percent rating for a one-year period following implantation of the prosthesis, and a minimum rating of 30 percent thereafter.  There being no dispute as to the date or character of the Veteran's right knee surgery, the Board finds that a 100 percent rating for a right knee replacement is warranted for the period from February 18, 2014, through February 17, 2015.




Left knee disability prior to March 24, 2015

The Veteran's left knee disability is rated under Diagnostic Code 5260 for this period.  At the September 2011 VA bilateral knee examination, the Veteran demonstrated left knee flexion to 115 degrees, with pain noted at 100 degrees, and extension to 0 degrees.  No additional degree of limitation in range of motion was noted on multiple repetitions of testing.  The examiner also noted that joint function was not additionally limited by pain, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, the Veteran's left knee stability was within normal limits in all planes on testing.  He demonstrated a normal gait, and was able to perform tandem gait normally, but demonstrated a degree of tenderness to palpation.  There was no swelling, no edema, no instability, no abnormal movement, no effusion, no weakness, no deformity, no guarding, no malalignment, and no subluxation.  The examiner concluded that the effect of the condition on the Veteran's occupation was mild to moderate, and that the effect on daily activity was also mild to moderate.    

VA and private treatment records do not show significant treatment sought or received for the left knee during this portion of the appeal period.  The Board notes that range of motion testing of the Veteran's left knee at the September 2011 VA examination does not warrant a compensable evaluation.  Rather, the Veteran has been awarded a 10 percent rating for this period based on painful motion.  See Deluca, 8 Vet. App. 202.  A higher rating is not warranted.  Again, notes from the September 2011 examination showed no guarding or other pain behavior, and no gait abnormality.  Further, evaluation under another Diagnostic Code is not warranted.  There is no evidence of left knee joint subluxation, no evidence of injury to cartilage with joint "locking" or effusion, no limitation of extension, and no nonunion or malunion of the tibia and fibula.  

Again, the Board has considered the Veteran's lay statements contending he suffers knee pain which is exacerbated by heavy use.  However, the Board finds the objective medical evidence, and the observations of the September 2011 VA examiner more probative here.

For the foregoing reasons, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted for this portion of the appeal period.

Left knee disability from March 24, 2015 through March 23, 2016

The evidence shows the Veteran underwent a total left knee replacement on March 24, 2015.  As discussed in that portion of this decision dealing with the Veteran's right knee disability in the period following his total right knee replacement, a temporary 100 percent rating for a one-year period following implantation of a prosthesis is warranted under Diagnostic Code 5055.  Hence, the Board finds that a 100 percent rating for a left knee replacement is warranted for the period from March 24, 2015 through March 23, 2016.


ORDER

Prior to February 18, 2014, entitlement to a rating in excess of 10 percent for a right knee disability is denied.

From February 18, 2014 through February 17, 2015, the criteria for a 100 percent rating for right knee replacement are met.

Prior to March 24, 2015, entitlement to a rating in excess of 10 percent for a left knee disability is denied.

From March 24, 2015 through March 23, 2016, the criteria for a 100 percent rating for left knee replacement are met.


REMAND

The Veteran was last afforded a VA audiological examination in September 2011.  At his November 2016 hearing, the Veteran contended that his hearing disability had worsened in the intervening years.  The record shows treatment received for hearing loss during this period, including the prescription and regular use of hearing aids.  Accordingly, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As for the Veteran's right knee disability from February 18, 2015, and his left knee disability from March 24, 2016, the Board notes that the Veteran was last afforded a VA examination for his knees in September 2011; as discussed above, he has since undergone total knee replacements on both knees, and has contended his symptoms are significantly worse than they were in early September 2011.  As such, a new examination is necessary to determine the current manifestations of his knee disabilities.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected bilateral hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

2. The Veteran should be afforded a VA examination to evaluate the current severity of his bilateral knee disabilities.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  

The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight bearing, with notations as to the degree of motion at which the Veteran experiences pain.

The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance.

The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3. After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


